The above styled and entitled cause coming on to be heard upon petition for temporary alimony, suit money, counsel fees and stipulation of counsel, and the Court being fully advised in the premises finds that the Appellee, Carl W. Braznell, should, and he is hereby ordered to pay the necessary legal costs and expenses attendant upon preparing a transcript of record in legal form for the use of the Appellant on her appeal, together with the necessary fees required to be paid for filing the case and serving copies on opposing counsel in the appellate court.
It is FURTHER ORDERED that this cause be, and the same is hereby remanded to the Circuit Court, in and for Dade County, Florida, from which said appeal was taken, for the purpose of determining:
First: Whether or not attorneys for Appellant are entitled to counsel fees to be paid by Appellee for prosecuting an appeal in the above styled and entitled cause from the Circuit Court in and for Dade County, Florida, to the Supreme Court of the State of Florida.
Second: The ability of the Appellee to pay counsel fees, including the amount of fees, if any, heretofore paid by him.
Third: The amount of fees that the said Carl W. Braznell should pay for the prosecution of such appeal, if Appellant is entitled to such fees.
It is further ordered that the Circuit Court from which said appeal is taken make further inquiry into whether or not the said Agnes N. Braznell should be allowed alimony *Page 230 
pending the termination of the appeal in this cause. In the event the Court should find that the Appellant is entitled to alimony pending the final termination of the cause in this court, then and in such event the Court shall inquire into the ability of the Appellee to pay, all payments the Appellee has heretofore made, if any, the necessities and needs of the Appellant, and such other matters and things as the Court may deem proper to carry out the purpose and effect of this order.
IT IS FURTHER ORDERED that in the event counsel for Appellant should decide not to take up the several matters contained in this order before the Circuit Court, the same matters can be considered by this Court upon the examination of the entire record at the time of the final argument.
IT IS FURTHER ORDERED that any judgment the trial court may award allowing attorney's fees shall be without prejudice to the right of the Appellant to apply for additional attorney's fees on final hearing before this Court.